DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsukura (JP 20131877735) and in view of Umeki (PG Pub 20110221309).
Considering claim 1, Matsukura (Figures 2a-2b) a piezoelectric device, comprising: a vibrating piece (130 + paragraph 0023) that includes an excitation electrode (131a + paragraph 0027) and an extraction electrode (133a + paragraph 0027) and the extraction electrode being extracted from the excitation electrode 
However, Matsukura does not teach wherein the vibrating piece is a piezoelectric and the wall surface being formed from the bottom surface with a taper angle.
Umeki (Figure 1a) teaches wherein the vibrating piece is a piezoelectric (paragraph 0037) and the wall surface being formed from the bottom surface with a taper angle (5 + paragraph 0047).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include the vibrating piece is a piezoelectric and the wall surface being formed from the bottom surface with a taper angle into Matsukura’s device for the benefit of providing a piezoelectric resonator that suppresses spread of a conductive adhesive.  
Considering claim 3, Matsukura (Figures 2a-2b) teaches the connection bump (132a + paragraph 0028) is formed on a surface identical to the bottom surface and the 
Considering claim 6, the method of forming the base by firing after ceramic green sheet is pressed with a mold to form the wall surface is not germane to the issue of patentable.  Therefore, this limitation has not been given patentable weight.
Allowable Subject Matter
Claims 2 and 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Considering claim 2, the prior art does not teach the connection bump is formed on a surface lower than the bottom surface and the step portion is formed on a surface identical to the bottom surface or a surface formed to be higher than the bottom surface.
Considering claim 4, the prior art does not teach the bottom surface includes an inclined surface inclined from the bottom surface in the longitudinal direction of the rectangular shape.  Furthermore, claim 5, dependent upon claim 4, would also be allowed if claim 4 were put into independent form.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN P GORDON whose telephone number is (571)272-5394.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN P GORDON/Primary Examiner, Art Unit 2837